Citation Nr: 0632902	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  05-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for venous 
insufficiency, to include as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy and vision loss, to include as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

5.  Entitlement to a compensable initial evaluation for 
peripheral neuropathy of the right upper (dominant) 
extremity.

6.  Entitlement to a compensable initial evaluation for 
peripheral neuropathy of the right lower extremity.

7.  Entitlement to a compensable initial evaluation for 
peripheral neuropathy of the left upper extremity.

8.  Entitlement to a compensable initial evaluation for 
peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the Ft. 
Harrison, Montana Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran, in his May 2006 Travel Board hearing, raised an 
inferred claim for entitlement to an earlier effective date 
for the grant of service connection for diabetes mellitus.  
As this issue has not been developed for appellate review, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate that the veteran's hypertension disability is the 
result of any incident of service, or proximately caused or 
aggravated by service-connected diabetes mellitus, type 2.

2.  The competent clinical evidence of record does not 
demonstrate that the veteran's venous insufficiency 
disability is the result of any incident of service, or 
proximately caused or aggravated by service-connected 
diabetes mellitus, type 2.

3.  The competent clinical evidence of record does not 
demonstrate that the veteran has diabetic retinopathy.

4.  The competent clinical evidence or record does not 
demonstrate that the veteran's vision loss is the result of 
any incident of service, or proximately caused or aggravated 
by service-connected diabetes mellitus, type 2.

5.  The veteran's service-connected diabetes mellitus 
requires the use of oral hypoglycemic agents and a restricted 
diet.

6.  The veteran's diabetic peripheral neuropathy is not 
productive of mild incomplete paralysis of the upper 
extremities.

7.  The veteran's diabetic peripheral neuropathy is not 
productive of mild incomplete paralysis of the lower 
extremities.




CONCLUSIONS OF LAW

1.  A hypertension disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and is not proximately due to, or 
aggravated by, service-connected diabetes mellitus, type 2.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006).

2.  A venous insufficiency disability was not incurred in or 
aggravated by active service, and is not proximately due to, 
or aggravated by, service-connected diabetes mellitus, type 
2.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2006).

3.  A diabetic retinopathy/vision loss disability was not 
incurred in or aggravated by active service, and is not 
proximately due to, or aggravated by, service-connected 
diabetes mellitus, type 2.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.9 (2006).

4.  The criteria for an initial evaluation in excess of 20 
percent evaluation for diabetes, mellitus, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.119, Diagnostic Code 7913 (2006).

5.  The criteria for a compensable evaluation for peripheral 
neuropathy of the right upper (dominant) extremity are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 (2006).

6.  The criteria for a compensable evaluation for peripheral 
neuropathy of the left upper extremity are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8515 (2006).

7.  The criteria for a compensable evaluation for peripheral 
neuropathy of the right lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2006).

8.  The criteria for a compensable evaluation for peripheral 
neuropathy of the left lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the issues of entitlement to service 
connection for hypertension, diabetic retinopathy, and venous 
insufficiency, VA satisfied its duty to notify by means of 
June 2002, September 2004, and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claim, provided the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the March 2006 notice 
pertaining to effective dates and the evidence of the type of 
evidence necessary to establish a disability rating was 
issued after the December 2002 denial of the veteran's claim.  
Nevertheless, the Court in Pelegrini  noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the March 2006 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The appellant was informed that he had the 
opportunity to submit additional information or evidence and 
argument pertaining to her level of disability or when it 
began.  The VA also informed the veteran that if it changed 
its decision because of any additional evidence that the 
appellant told VA about or gave to it in response to the 
March 2006 letter, it would pay him as though the evidence 
was part of her current claim.  Thus, the actions taken by VA 
have essentially cured the error in the timing of such 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal, as it pertains to 
his claims for service connection.

With respect to the veteran's claims for increased 
evaluations for diabetes mellitus and peripheral neuropathy, 
because the December 2002 rating decision granted the 
veteran's claims of entitlement to service connection for 
diabetes mellitus and peripheral neuropathy of the upper and 
lower extremities, such claims are now substantiated.  As 
such, his filing of a notice of disagreement as to the 
December 2002 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The March 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for the 
disabilities on appeal, and included a description of the 
rating formulas under those diagnostic codes.  The AOJ 
letter, rating decision, and the SOC thus informed the 
appellant of what was needed to achieve higher schedular 
ratings.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve higher 
evaluations for the service-connected disabilities on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, service personnel 
records, private and VA treatment records, and VA examination 
reports.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.


The Merits of the Claims

I.  Service Connection 

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2006).

A veteran who served in the Republic of Vietnam, during the 
period from January 9, 1962 and ending on May 7, 1975, is 
presumed to have been exposed to herbicides during such 
service.  38 C.F.R. § 3.307(a)(6) (2006).  

If a veteran was exposed to an herbicide agent during active 
service, the diseases listed at 38 C.F.R. § 3.309(e) shall be 
service connected even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  

Service connection for certain diseases, such as 
cardiovascular-renal disease, including hypertension, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a) (2006).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of applying the laws 
administered by VA, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. 
§ 4.104 (2006).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

A.  Hypertension

The veteran asserts that service connection is warranted for 
hypertension, to include as secondary to service-connected 
diabetes mellitus.  In order to establish service connection 
on a direct basis, the veteran must provide evidence of a 
current disability, and in-service injury or disease, and a 
nexus between the current disability and in-service injury or 
disease.  The service medical records are negative for any 
complaints or findings of hypertension.  In this regard, the 
record reflects that on his entrance examination in June 
1968, as well as on his discharge examination in October 
1971, the veteran had normal blood pressure readings.  
Indeed, hypertension was initially demonstrated by the 
competent clinical evidence of record in September 2000.  
This is almost 30 years following the veteran's final 
separation from service, and is too remote from service to be 
reasonably related to service.  Further, there is no clinical 
opinion of record that relates the veteran's current 
hypertension to service.  As such, the preponderance of the 
evidence is against a grant of direct service connection for 
the disability at issue.

With regard to service connection on a presumptive basis, the 
veteran's hypertension must have become manifest to a degree 
of 10 percent or more within one year from the date of 
termination of his period of service.  38 C.F.R. § 3.307, 
3.309(a).  In this case, there is no evidence that the 
veteran's hypertension manifested itself to a compensable 
degree within one year of his separation from service.  In 
fact, as stated above, the record reflects that the first 
reported clinical diagnosis of hypertension was in September 
2000, which was many years after service.  Hence, the Board 
finds that evidence of record does not establish that the 
veteran is entitled to service connection on a presumptive 
basis for his current hypertension.

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service connected for 
diabetes mellitus.  The record also reflects that the veteran 
has been diagnosed with, and undergoes treatment for 
hypertension.  However, the record does not demonstrate that 
the veteran's hypertension is etiologically related to his 
diabetes mellitus.  Indeed, the record establishes that the 
veteran's hypertension preexisted his diabetes mellitus.  In 
this regard, although the Board is unable to ascertain the 
exact date that the veteran's hypertension began, a September 
2000 VA treatment record reflects that the veteran denied a 
medical history of diabetes but indicated that he did have a 
medical history for hypertension, for which he took 
medication.  Moreover, the record reflects that it was not 
until August 2002, after the veteran had been diagnosed with 
hypertension, that the veteran was first diagnosed with 
diabetes mellitus.  Further, in a September 2002 VA 
compensation and pension progress note, the examiner reported 
that the veteran's hypertension had its onset four to six 
years prior and that his diabetes had its onset in 2002.  
According to the examiner, the veteran's hypertension 
preexisted his diabetes diagnosis by four to six years, which 
suggested to her that the veteran's hypertension was not due 
to his diabetes.  Likewise, in a June 2005 VA compensation 
and pension examination report, the veteran noted a history 
of hypertension that preceded diabetes but felt that it was 
related to his diabetes.  However, the examining nurse 
practitioner indicated that the veteran's hypertension 
preceded the diabetes diagnosis.  Therefore, based on the 
aforementioned evidence of record, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a secondary basis for hypertension.

In conclusion, although the veteran asserts that his 
hypertension disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record is 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current hypertension disability is related to his 
service-connected diabetes mellitus or any incident of his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant it's application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus.

B.  Venous Insufficiency

The veteran asserts that service connection is warranted for 
venous insufficiency, to include as secondary to service-
connected diabetes mellitus.  The evidence of record 
demonstrates that the veteran has a current venous 
insufficiency diagnosis, which a VA examiner, in November 
2002, indicated was caused by sustained elevation of venous 
pressure, destruction of values in deep venous channels of 
the lower legs, or leg trauma.  According to the examiner, 
the veteran's diagnosis of venous insufficiency was long 
standing and preexisted his diabetes diagnosis and she could 
not attribute his diabetes as the causative factor of his 
venous insufficiency.  Therefore, in the absence of any 
evidence to the contrary, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection on a secondary basis for venous insufficiency. 

The Board will now consider whether the veteran is entitled 
to a grant of service connection for a venous insufficiency 
on a direct basis.  In terms of an in-service injury or 
disease, the veteran's service medical records are silent for 
complaints of, or treatment for venous insufficiency or any 
other vein disability.  Indeed, the first documented 
diagnosis of venous insufficiency was in November 2002.  This 
was more than 30 years following the veteran's final 
separation from service, and is too remote from service to be 
reasonably related to service.  Moreover, there is no 
clinical opinion of record that relates the veteran's current 
venous insufficiency to any incident of the veteran's 
service.  As such, the Board finds that the preponderance of 
the evidence is against a grant of direct service connection 
for the disability at issue.

In conclusion, although the veteran asserts that his venous 
insufficiency disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record is 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current venous insufficiency disability is related 
to his service-connected diabetes mellitus or any incident of 
his active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant it's application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for venous insufficiency, to include as secondary 
to service-connected diabetes mellitus.

C.  Diabetic Retinopathy and Vision Loss

The veteran has also filed a claim for service connection for 
diabetic retinopathy and vision loss, to include as secondary 
to service-connected diabetes mellitus.  However, the record 
does not demonstrate that the veteran has a currently 
diagnosed diabetic retinopathy disability.  In this regard, a 
private examiner reported that the veteran had diabetes 
mellitus type II with no retinopathy.  Similarly, VA 
examiners in April 2003 and April 2004 reported that the 
veteran had diabetes mellitus without background diabetic 
retinopathy.  Moreover, in a June 2005 VA compensation and 
pension progress note, the veteran denied a history of 
diabetic retinopathy.  Likewise, in his May 2006 Travel Board 
hearing transcript, the veteran also stated that he did not 
believe that he had ever been diagnosed with diabetic 
retinopathy.  Therefore, as the evidence of record does not 
demonstrate that the veteran has a current diabetic 
retinopathy disability, the Board concludes that an award of 
service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

With respect to vision loss, the record reflects that the 
veteran has been diagnosed with possible cataracts and 
hyperopic astigmatism with presbyopia, for which he wears 
eyeglasses.  However, the Board notes that refractive error 
of the eyes is not a disability within the meaning of 
applicable legislation for disability compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9.  This includes refractive 
error due to such eye disorders as presbyopia.  Thus, they 
cannot be service connected as a matter of law, absent 
evidence of aggravation by superimposed disease or injury, 
which the Board finds is not demonstrated in the record.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also, Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).  Moreover, there is no clinical 
evidence that the veteran's cataracts, which were first 
documented in the record in April 2004, began in service or 
are in any way related to his service-connected diabetes 
mellitus.
In conclusion, although the veteran asserts that he has a 
current diabetic retinopathy and vision loss that is related 
to service, the negative evidence of record is of greater 
probative value than his statements in support of his claim.  
Therefore, as the competent evidence of record fails to 
establish that the veteran has a current diabetic 
retinopathy/vision loss disability that is related to his 
active military service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetic retinopathy and vision 
loss, to include as secondary to diabetes mellitus.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

II.  Increased Evaluation

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial rating assigned 
when service connection was granted for diabetes mellitus and 
peripheral neuropathy, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).





Legal Analysis

A.  Diabetes Mellitus

The veteran's diabetes mellitus, type 2 is currently assigned 
a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2006).  

Under Diagnostic Code 7913, a 20 percent is warranted for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus that requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating is assigned when the condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreation activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.

After reviewing the evidence of record, the Board finds that 
the veteran's diabetes mellitus is no more than 20 percent 
disabling.  The medical evidence shows that the veteran is a 
non-insulin dependent diabetic, who requires an oral 
hypoglycemic agent (Glyburide and Metformin) and a restricted 
diet.  There is no evidence that there are specific 
restrictions or regulation of activities because of his 
diabetes.  In fact, on VA examination in June 2005, the 
examiner reported that the veteran lead a fairly sedentary 
lifestyle due his chronic pain from his spine injury as well 
as knee and shoulder conditions, but that he walked about an 
hour throughout the course of a day.  In addition, on the 
same June 2005 examination, the examiner reported that the 
veteran did not have a history of hospitalization due to 
ketoacidosis or hypoglycemia.  In fact, the veteran, who 
indicated that his blood sugars typically ran between 160 and 
170, denied any hypoglycemia and noted that his "blood 
sugars rarely fell less than 100 and only occurred if he did 
not eat."  He also reported that he saw his primary care 
physician three to four times per year.  The Board observes 
that in a February 2006 treatment record, the examiner 
indicated that the veteran had diabetes mellitus with 
hypoglycemic events, however, there is still no evidence that 
the veteran required any hospitalizations or weekly visits to 
a diabetic care provider for such condition.  Therefore, 
based on the medical evidence of record, the Board concludes 
that the veteran's diabetes mellitus symptomology more nearly 
approximates the criteria for the currently assigned 20 
percent evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for diabetes mellitus, type 2.

B.  Peripheral Neuropathy

Disability in the field of neurological disorders is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function and that, in rating 
peripheral nerve injuries and their residuals, attention is 
to be given to the site and the character of the injury, the 
relative impairment in motor function, trophic changes and 
sensory disturbances.  See 38 C.F.R. § 4.120 (2006).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2006).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006). It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

1.  Upper Extremities

The veteran asserts that compensable evaluations are 
warranted for his service-connected right (dominant) and left 
upper extremity peripheral neuropathy disabilities.  The RO 
has evaluated the veteran's peripheral neuropathy of the 
hands under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 
(paralysis of the median nerve).

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under DC 8515, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the median nerve 
in the major or minor extremity.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis of the minor 
extremity, and a 30 percent rating is warranted for moderate 
incomplete paralysis of the median nerve in the major 
extremity.  A 40 percent rating requires severe incomplete 
paralysis of the median nerve in the minor extremity, and a 
50 percent rating is warranted for severe incomplete 
paralysis of the median nerve in the major extremity.  38 
C.F.R. § 4.124a, DC 8515.  Diagnostic Codes 8615 and 8715 
address the criteria for evaluating neuritis and neuralgia of 
the median nerve, respectively.  The criteria are consistent 
with the criteria for evaluating degrees of paralysis as set 
forth above.  38 C.F.R. § 4.124a, DC's 8515, 8615, 8715 
(2006).

Here, the record demonstrates that the veteran experiences 
tingling, and numbness in his hands.  For example, on VA 
compensation and pension examination in September 2002, the 
veteran complained of experiencing intermittent tingling and 
numbness to the hands.  The examiner reported that 
microfilament testing of the hands sensed all 10 fingers, but 
that it was diminished in three to four fingers.  She also 
reported that vibratory sense was intact and equal 
bilaterally, his skin texture was smooth, his temperature was 
warm, his color was flesh toned and there was no thenar 
atrophy or excoriated areas.  The examiner reported that such 
manifestations were evidence of early neuropathy.  Likewise, 
on VA examination in June 2005, the veteran again reported 
occasional tingling in his hands.  However, on examination,
the examiner reported that the veteran's fingers had normal 
filament, sensation to all fingers, intact bilateral 
vibratory sense, and no thenar atrophy.  The examiner 
reported that although peripheral neuropathy had been 
indicated on his last rating examination, there was no clear 
evidence of it on the current examination.  The record also 
demonstrates that in August 2005, the veteran underwent 
private neurolgical testing, including electromyography, 
after complaining of intermittent numbness and tingling in 
his hands.  The examiner reported that the nerve conduction 
studies of both upper extremities were normal and did not 
reveal any neuropathy, brachial or lumbosacral plexopathy, or 
cervical or lumbar radiculopathy or myopathy.

In weighing the aforementioned clinical evidence of record, 
the Board finds that the most probative evidence does not 
demonstrate mild incomplete paralysis of the upper 
extremities.  While a September 2002 VA examination report 
reflects some diminished sensation of three to four fingers, 
other testing revealed equal and intact  vibratory sense.  On 
VA examination in June 2005, objective testing revealed 
normal filament, sensation to all fingers, intact bilateral 
vibratory sense, and no thenar atrophy.  The examiner 
explained the findings of the September 2002 VA examination, 
indicating that although peripheral neuropathy had been 
previously indicated, there was no clear evidence of it on 
the current examination.  VA testing in August 2005 also 
revealed normal nerve conduction studies of both upper 
extremities with no neuropathy.

In sum, the weight of the evidence establishes essentially 
complaints of numbness with no objective findings of 
neuropathy.  While the September 2002 VA examination report 
reflected early neuropathy, subsequent findings (in June and 
August 2005) consistently reflect no neuropathy.  The Board 
notes that a compensable evaluation is not warranted given 
the lack of findings establishing mild incomplete paralysis.  



2.  Lower Extremities

The veteran also asserts that compensable evaluations are 
warranted for his service-connected right and left lower 
extremity peripheral neuropathy disabilities.  The RO has 
evaluated the veteran's peripheral neuropathy of the lower 
extremities under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8510 (paralysis of the sciatic nerve).

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006) govern the evaluation of paralysis of the sciatic 
nerve.  Under that code, an evaluation of 10 percent is for 
mild incomplete paralysis.  A 20 percent rating requires 
moderate incomplete paralysis, and a 40 percent rating 
requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve, in which 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  General rating criteria for 
diseases of the peripheral nerves provide that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve.  

Here, the record demonstrates that the veteran complains of 
tingling, and numbness in his feet.  On VA examination in 
September 2002, the examiner reported that microfilament 
testing of the veteran's feet sensed all 10 toes, his 
vibratory sense was intact bilaterally, but diminished on the 
right side, and there was negative hair growth on the 
veteran's toes.  The examiner reported that such 
manifestations were evidence of early neuropathy.  When 
examined in December 2004, the examiner reported that the 
veteran did not have any significant neuropathy but was at 
risk for it in the future.  On VA examination in June 2005, 
the examiner reported that the veteran's feet had normal 
filament and bilateral vibratory sense, and no thenar 
atrophy.  The examiner clarified that although peripheral 
neuropathy had been indicated at the time of the previous VA 
examination, there was no clear evidence of it on the current 
examination.  The record also demonstrates that in August 
2005, the veteran underwent private neurolgical testing, 
including electromyography, after complaining of intermittent 
numbness and tingling in his feet.  The examiner reported 
that the EMG and nerve conduction studies of both lower 
extremities were normal and did not reveal any neuropathy, 
brachial or lumbosacral plexopathy, or cervical or lumbar 
radiculopathy or myopathy.  

In weighing the aforementioned clinical evidence of record, 
the Board finds that the most probative evidence on file does 
not demonstrate mild incomplete paralysis of the sciatic 
nerve.  On VA examination in September 2002, there was 
diminished sensation on the right side.  The examiner 
concluded that such manifestations were evidence of early 
neuropathy.  When examined in December 2004, the examiner 
reported that the veteran did not have any significant 
neuropathy but was at risk for it in the future.  On VA 
examination in June 2005, the examiner reported that the 
veteran's feet had normal filament and bilateral vibratory 
sense, and no thenar atrophy.  The examiner clarified that 
although peripheral neuropathy had been indicated at the time 
of the previous VA examination, there was no clear evidence 
of it on the current examination.  The record also 
demonstrates that in August 2005, the veteran underwent 
private neurolgical testing, including electromyography, 
revealing normal EMG and nerve conduction studies of both 
lower extremities.  

In sum, the weight of the evidence establishes essentially 
complaints of numbness and tingling of the lower extremities 
with no objective findings of neuropathy.  While the 
September 2002 VA examination report reflected early 
neuropathy, subsequent findings (in June and August 2005) 
consistently reflect no neuropathy.  The Board notes that a 
compensable evaluation is not warranted given the lack of 
findings establishing mild incomplete paralysis of the lower 
extremities.   

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
is denied.

Entitlement to service connection for venous insufficiency, 
to include as secondary to service-connected diabetes 
mellitus is denied.

Entitlement to service connection for diabetic retinopathy 
and vision loss, to include as secondary to service-connected 
diabetes mellitus is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.

Entitlement to a compensable evaluation for peripheral 
neuropathy of the right upper (dominant) extremity is denied.

Entitlement to a compensable evaluation for peripheral 
neuropathy of the left upper extremity is denied.

Entitlement to compensable evaluation for peripheral 
neuropathy of the right lower extremity is denied.

Entitlement to a compensable evaluation for peripheral 
neuropathy of the left lower extremity is denied.


____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


